Citation Nr: 0419322	
Decision Date: 07/19/04    Archive Date: 07/27/04	

DOCKET NO.  99-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine, claimed as residuals of injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had periods of active service from October 1973 
to October 1976, and from October 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The RO denied entitlement to service 
connection for arthritis of the cervical spine.  


FINDING OF FACT

The probative and competent evidence of record establishes 
that arthritis of the cervical spine cannot satisfactorily be 
dissociated from the veteran's period of active service in 
the Southwest Asia Theater of Operations.  


CONCLUSION OF LAW

Arthritis of the cervical spine was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5013, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence includes the service records of the veteran's 
first period of active service.  They are negative for 
complaints or indications of any abnormality involving the 
cervical spine.  



Reserve medical records indicate the veteran sustained two 
head injuries after his first period of active service.  No 
elaboration is of record.  On a periodic examination dated in 
August 1987, it was indicated that while these accidents had 
caused brief loss of consciousness, no hospitalization had 
been required.  

During the second period of service, in a statement signed by 
a physician's assistant in early June 1991, it was noted the 
veteran had sustained an injury earlier that year that had 
resulted in upper back and neck pain.  Again, no elaboration 
was provided.  

In connection with a compensation examination by VA in August 
1991 pertaining primarily to the knees and low back, the 
veteran's complaints included neck pain.  The cervical spine 
was not examined at the time of the examination.  

Of record is a February 1992 statement from a service comrade 
who reported that the veteran had sustained back and left 
knee injuries in a fall in service from a tractor-trailer.  
The individual recalled observing the veteran's "severe pain 
and swelling in joints such as neck...."

When the veteran was seen at a VA outpatient facility in 
August 1994, it was indicated he requested evaluation of his 
knees, neck, and back.  Examination of the back at that time 
was normal.  The pertinent impression was history of cervical 
strain.  An X-ray study of the cervical spine at that time 
reflected the seventh cervical vertebral body had not been 
well seen on lateral projection.  Otherwise, the spine 
appeared to be within normal limits.  

At the time of examination by VA in May 1996, the veteran 
complained of cervical spine pain.  He indicated he 
experienced the pain while serving in the Southwest Asia 
Theater of Operations.  He stated that upon his return, the 
neck pain subsided.  He added that subsequent thereto, he had 
undergone extensive physical therapy for neck problems at a 
VA outpatient facility (records from that facility do not 
refer to therapy for the neck).  Current examination of the 
spine was entirely unremarkable.  

The veteran was seen at a private facility in June 1998 for 
what was reported as "further evaluation" of cervical pain 
and other problems.  He reported the onset of his problems as 
having been in October 1990 when he was at Fort McCoy and 
slipped on a frozen semi-trailer.  He stated he fell forward 
and injured his neck and thereafter developed neck and back 
pain.  He said that following the accident, he continued to 
have neck pain and was evaluated by a service department 
physician who gave him anti-inflammatory medication.  He 
reported he then went to serve in Desert Storm.  He stated 
that after taking medication pertaining to chemical and 
biochemical warfare, he had problems, including aggravation 
of his neck pain.  He stated that ever since his return home 
from involvement in Desert Storm in 1991, he had continued to 
have neck pain.  His present work involved driving a truck.  
He stated he was on the road all the time and claimed any 
jerky movements made the symptoms worse.  A pertinent 
clinical impression was made of cervical pain.  

Of record is an August 1998 statement from a private 
physician at a neuro/microneurosurgery facility indicating 
that a recent magnetic resonance imaging (MRI) scan showed 
several herniated discs involving the cervical spine.  The 
physician stated there was "a high medical probability" that 
the several herniated discs on the cervical spine were 
related to the veteran's work or service-related accident in 
October 1990.  The physician reported the veteran stated he 
did not have any neck pain or other problems prior to the 
accident in October 1990 at Fort McCoy.  He stated that all 
the veteran's pain and symptoms began at that point and 
continued to persist thereafter.  He opined that the 
veteran's activities during the Desert Storm mission "really 
aggravated his symptoms" and the symptoms had persisted since 
that time.  He added that considering the fact the veteran 
did not have symptoms or problems before the October 1990 
accident, it was his opinion that the multiple herniated 
discs and current symptoms were related to the October 1990 
accident.  

Additional medical evidence includes a report of a VA 
examination of the veteran in April 1999.  The claims file 
was reviewed in conjunction with the examination.  Current 
examination did not suggest cervical radiculopathy.  An 
impression was made of cervical spine arthritis.  

X-ray studies showed mild narrowing of the foramina on the 
left at the level of the 6th and 7th cervical vertebrae disc 
space, but no disc space narrowing.  The examiner commented 
that the veteran had mild arthritis of the cervical spine and 
not a herniated disc.  He stated that the cervical spine 
arthritis "is not at least as likely as not related to 
service-connected injury."  

Of record is a copy of a February 2002 statement from a 
friend of the veteran who indicated that he had advised the 
veteran to seek help from his chiropractor after the 
veteran's return home from the Gulf War in 1991 because he 
was having chronic neck and back pain.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for arthritis of the cervical spine has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

The veteran has satisfied the first requirement to prevail on 
a claim of entitlement to service connection.  That is, he 
has arthritis of the cervical spine.  The veteran has also 
satisfied the second requirement to prevail on a claim of 
entitlement to service connection.  In other words, there is 
medical and lay evidence of traumatic injury during the 
second period of active service.  It was recorded by a 
physician's assistant that the veteran had in fact sustained 
injury resulting in upper back and neck pain.  Additionally, 
a statement from a service comrade provided his personal 
observations as to the veteran's having sustained injury 
involving the neck as the result of fall in service.

Finally, there is probative and competent medical evidence of 
record essentially satisfying the third requirement for a 
grant of service connection.  That is, a private physician 
has related the veteran's arthritis to traumatic injury 
sustained in service.  On the other hand, a VA physician has 
opined to the contrary.  In other words, the evidentiary 
record is in relative equipoise on this particular 
requirement in order to prevail on a claim of entitlement to 
service connection.

The Board is of the opinion that the reasonable doubt 
presented in this case should be resolved in the veteran's 
favor.  Both medical opinions of record are probative and 
competent.  The favorable opinion from the private physician 
shows that he is familiar with the veteran's duties in 
service, and coupled with his evaluation of the nature of the 
veteran's current cervical spine disorder, it was his opinion 
that injury in service was indeed traumatic and sufficient to 
cause the abnormality seen on MRI.  The opinion from the VA 
examiner is brief and merely conclusory as to the absence of 
a likelihood that post service arthritis of the cervical 
spine is related to traumatic injury in service.  The private 
physician opinion was more complete.

As to both of the above opinions, the CAVC has held that 
medical evidence must be more than speculative.  Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Perlman v. Brown, 5 Vet. App. 237, 241 (1993).  Moreover, the 
CAVC has held that where a physician has given no supporting 
evidence for his/her conclusion, such is of limited probative 
value.  See Bloom v. West, 12 Vet. App. 185 (1999).  The CAVC 
has held that it is not error for the Board to favor the 
opinion of one competent medical expert over that of another, 
provided that the Board gives an adequate statement of 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).

Simply put, the Board finds that the post service diagnosed 
arthritis of the cervical spine cannot satisfactorily be 
dissociated from the veteran's second period of active 
service.  Accordingly, the Board finds that the evidentiary 
record, when evaluated in light of the pertinent governing 
criteria, permits a grant of entitlement to service 
connection for arthritis of the cervical spine.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5013, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  


ORDER

Entitlement to service connection for arthritis of the 
cervical spine is granted.  



                ____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



